Citation Nr: 1609830	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  13-14 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for peripheral vascular disease of the right lower extremity.

2.  Entitlement to a rating in excess of 20 percent for peripheral vascular disease of the left lower extremity.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

5.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

6.  Entitlement to a rating in excess of 10 percent for status post cataract excision and lens implant of the right eye and a nuclear cataract of the left eye.


7.  Entitlement to a separate compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

The Veteran requested a hearing before the Board in his May 2013 substantive appeal.  In January 2016, however, his representative withdrew the request.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to a separate compensable rating for hypertension is addressed in the REMAND that follows the ORDER section of this decision.




FINDING OF FACT

In January 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeals for higher ratings for peripheral vascular disease of the lower extremities, diabetes mellitus with erectile dysfunction, bilateral eye disability, and peripheral neuropathy of the upper extremities is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals for higher ratings for peripheral vascular disease of the lower extremities, diabetes mellitus with erectile dysfunction, bilateral eye disability, and peripheral neuropathy of the upper extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing. 38 C.F.R. § 20.204(b).

In a statement submitted by the Veteran's representative in January 2016, he requested that his pending appeals for higher ratings for peripheral vascular disease of the lower extremities, diabetes mellitus with erectile dysfunction, bilateral eye disability, and peripheral neuropathy of the upper extremities be withdrawn.  Thus, there remains no allegation of error of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review these issues on appeal, and they must be dismissed. 


ORDER

The appeals for higher ratings for peripheral vascular disease of the lower extremities, diabetes mellitus with erectile dysfunction, bilateral eye disability, and peripheral neuropathy of the upper extremities are dismissed.


REMAND

The Veteran's claim for a separate compensable rating for hypertension, presently rated as noncompensable and part of the rating for renal disease requires additional evidentiary development prior to adjudication.

The Veteran was most recently afforded a VA examination related to his hypertension in May 2011, nearly five years ago.  This examination is too remote to determine the current level of severity of the disability.  Therefore, a remand to afford the Veteran a current VA examination is in order.

The Board also notes that since the May 2013 statement of the case, the RO has added voluminous VA treatment records, many of which reference his hypertension, to the record.  Records dating between May 2003 and April 2015 were added in July 2015, and records dating between April 2015 and September 2015, were added in October 2015.  The hypertension claim, however, has not been readjudicated since the May 2013 statement of the case.  As the records received in 2015 were not reviewed by the RO in the first instance and the Veteran has not submitted a waiver of the right to have the evidence reviewed by the originating agency, the issue must be remanded for such consideration.  

The originating agency should also undertake appropriate development to obtain any pertinent ongoing records related to the Veteran's hypertension.  38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Obtain relevant and ongoing VA and private treatment records related to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is complete to the extent possible, the RO should afford the Veteran an examination by an examiner with sufficient expertise to determine the severity of the Veteran's service-connected hypertension.  All pertinent evidence should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO should ensure that the examiner provides all information required for rating purposes.

3.  The RO should also undertake any other development it determines to be warranted.

4.  Then, the RO should readjudicate the Veteran's claim for a separate compensable rating for hypertension, to include consideration of all evidence added to the record since the May 2013 statement of the case.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


